DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims

This first final action is in response to applicant's amendment of 15 May 2022. Claims 1-20 are pending and have been considered as follows.

Response to Arguments
	Applicant’s amendments/arguments with respect to the objections to the Specification have been fully considered and are persuasive. Therefore, the objections to the Specification has been withdrawn.

	Applicant’s amendments/arguments with respect to claim(s) 1-20 under 35 U.S.C 103 over Caldwell (US 20200409352 A1) and Perko (US 20190019416 A1) have been fully considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-8, 11-17, 20 are rejected under 35 U.S.C. 103 as being obvious over by Caldwell (US 20200409352 A1) in view of Perko (US 20190019416 A1) in further view of Lockwood (US 20190196464 A1).
	
	Regarding claim 1, Caldwell teaches a method ([0159]) comprising: 
	receiving, at a computing device, a request for assistance from a vehicle operating in an environment ([0036]-[0038], [0041], [0105], receiving a request for guidance input for navigating a scenario from a vehicle computing system associated with a vehicle. The request for guidance input may be received via a network connection between the vehicle computing system and the service computing device. The request for guidance input may include a request for incremental guidance through the scenario, such as via one or more waypoints and/or associated orientations); 
	responsive to receiving the request for assistance, displaying, by the computing device, a graphical user interface (GUI) that represents a current state of the vehicle and includes a selectable option configured to enable the vehicle to gradually move forward a predefined distance ( [0067], [0083], [0011] The remote vehicle guidance system may include a graphical user interface (GUI) through which an operator may input suggested waypoints and/or orientations;[0108] receiving input corresponding to a waypoint. The input may be received from an operator associated with the GUI, such as via an input/output device associated with the service computing device. In various examples, the input may include a position and/or orientation (e.g., yaw) of a waypoint. the position and/or orientation of the waypoint may represent a location the vehicle will pass while operating in a guidance mode, and a direction the vehicle will face at the location; Fig.1-Fig. 2 and corresponding paragraphs); and 
	based on detecting a selection of the selectable option, transmitting, by the computing device and to the vehicle, instructions that enable the vehicle to gradually move forward the predefined distance ( [0069]-[0087] the operator 204 may select a waypoint entry option 226; [0154] transmit the first waypoint to the vehicle computing system), wherein the vehicle is configured to gradually move forward the predefined distance while also monitoring for one or more changes in the environment responsive to receiving the instructions ([0087], [0111], [0063], Fig. 2 shows that vehicle moves forward a predefined distance at each waypoint (e.g. 206, 208); Gradually: [0014],[0020] responsive to receiving the request for guidance, the service computing device may determine that one or more conditions for providing guidance are met. The pre-condition(s) may include a vehicle velocity below a threshold velocity (e.g., 15 miles per hour, 20 kilometers per hour, etc.) for ensuring vehicle safety; [0093] if condition fails, the vehicle stop responsive to not receiving further guidance (e.g., subsequent waypoints)).
 	Caldwell does not explicitly teach but Perko teaches wherein the request indicates that the vehicle is stopped at a location with a sensor perspective of the environment that is at least partially occluded ( [0036] an object at a location corresponding to a maneuver can occlude one or more sensor(s) on-board an autonomous vehicle such that the autonomous vehicle is unable to fully perceive the surrounding environment at the location, and therefore unable to safely execute the maneuver; an occluding object can occlude a motion of an autonomous vehicle such that the autonomous vehicle may be unable to execute a maneuver without a high probability of colliding with the occluding object or another object; [0046] an occlusion point (e.g., a location specified by a latitude-longitude coordinate).

	It would have been obvious to one of ordinary skill in the art before the effective date of the present invention to modify, remote vehicle control, as taught by Caldwell, identifying objects causing an occlusion to vehicle’s sensor perspective, as taught by Perko, as Caldwell and Perko are directed to remotely controlling a vehicle (same field of endeavor), and one of ordinary skill in the art would have recognized the established utility identifying objects causing the occlusion to vehicle’s sensor perspective to safely maneuver of the vehicle and predictably applied it to improve safety of remote vehicle control of Caldwell ( [0036], Perko). 
	
	Caldwell as modified by Perko does not explicitly teach but Lockwood teaches wherein the GUI is configured to automatically display the selectable option when the request for assistance indicates that the vehicle is stopped with the sensor perspective that is at least partially occluded (Fig. 1, [0021]-[0026], Upon identifying such uncertainty, the driverless vehicle may send a request to a teleoperations device to obtain guidance to resolve the uncertainty and make progress; [0128] the input option 512 includes a selectable UI presentation that, upon selection, activates a teleoperator interaction and/or teleoperator guidance (e.g., an option to select a displayed button that confirms a trajectory determined by the vehicle, which, upon selection, transmits a signal to the vehicle confirming the trajectory); [0193]-[0196] operation state data 530 and/or an input option corresponding to an action 524 based on reception of an event label indicated in the event association 526 column (e.g., if the event label indicates “dynamic occlusion,” the model 508 may determine to cause presentation of input options to “honk horn,” “reverse nudge,” “forward nudge,” “add area classification,” and/or “modify mission” at a teleoperator interface, and/or a presentation configuration that includes operation state data 530 associated with those actions; [0053] maneuver to come to a safe stop;  [0137] inching the vehicle 102 forward, Fig. 5C-Fign 5D). 
	It would have been obvious to one of ordinary skill in the art before the effective date of the present invention to modify, remote vehicle control, as taught by Caldwell as modified by Perko, the GUI is configured to automatically display the selectable option when the request for assistance indicates that the vehicle is stopped with the sensor perspective that is at least partially occluded, as taught by Lockwood, as Caldwell, Perko and Lockwood are directed to remotely controlling a vehicle (same field of endeavor), and one of ordinary skill in the art would have recognized the established utility the GUI automatically displaying the selectable option when the request for assistance indicates that the vehicle is stopped with the sensor perspective that is at least partially occluded and predictably applied it to obtain real-time guidance for the driverless vehicle that does not cause undue or noticeable delay at the driverless vehicle Caldwell as modified by Perko ( [0020], Lockwood). 

Regarding claims 11 and 20, please see the rejection above with respect to claim 1, which is commensurate in scope to claims 11 and 20, with claim 1 being drawn to a method, claim 11 being drawn to a corresponding system and claim 20 being drawn to a corresponding non-transitory computer readable medium. Please note: Caldwell teaches the additional limitation “A non-transitory computer readable medium configured to store instructions, that when executed by a computing system, causes the computing system to perform operations” in claim 20 (Caldwell, [0170]) and a system in claim 11 (Caldwell, [0168]),

	Regarding claim 2, Caldwell teaches wherein receiving the request for assistance from the vehicle operating in the environment further comprises: receiving sensor data representing the sensor perspective of the environment ([0012], The vehicle computing system may receive sensor data from one or more of the vehicle; based on the sensor data; The vehicle computing system may determine the vehicle is approaching an obstacle on the route around which the vehicle may not be configured to determine a viable path; [0067]); and 
	wherein displaying the GUI that represents the current state of the vehicle and includes the selectable option comprises: 	displaying the sensor perspective of the environment based on the sensor data (Fig.1-Fig. 2, [0033] displays an autonomous vehicle 102 in an environment 100; [0067]). 
 
	Regarding claim 14, please see the rejection above with respect to claim 2, which is commensurate in scope to claim 14, with claim 2 being drawn to a method, claim 14 being drawn to a corresponding system. 

	Regarding claim 3, Caldwell teaches obtaining map data based on the location of the vehicle ( [0128]-[0129] include and/or request/receive a map of an environment, the map(s) 828 may include road segments identifications (e.g., numbers, etc.) associated with various portions of the roads on the map; [0136] the one or more maps 828 may be stored on one or more service computing device(s) 832; [0015] the GUI may include windows depicting streaming images captured by a camera on the vehicle. The window(s) may depict data to assist the operator in determining a path for the vehicle to take); and 
	displaying an elevated view of the vehicle at the location estimated based on the map data and the sensor data (Fig.1 and 2, [0016] the GUI may include a depiction of a top view of the vehicle and the remote guidance scenario in the environment; [0067] ). 
	
	Regarding claim 15, please see the rejection above with respect to claim 3, which is commensurate in scope to claim 15, with claim 3 being drawn to a method, claim 15 being drawn to a corresponding system.
	
	Regarding claim 4, Caldwell teaches determining the predefined distance based on one or both of the sensor data and the map data ( [0011]-[0023], [0044], the service computing device may generate the drive corridor 110 based on sensor data received from the sensors on the vehicle. the drive corridor 110 may represent an area in which an operator may input waypoints 112; [0135] the map(s) 828 may be used in connection with the localization component 820, the perception component 822, and/or the planning component 824 to determine a location of the vehicle 802, detect objects in an environment, generate routes, determine actions and/or trajectories to navigate within an environment; [0067]).

	Regarding claim 16, please see the rejection above with respect to claim 4, which is commensurate in scope to claim 16, with claim 4 being drawn to a method, claim 16 being drawn to a corresponding system.

	Regarding claim 5, Caldwell teaches wherein receiving the request for assistance from the vehicle operating in the environment comprises: receiving a suggested distance for gradually moving forward from the vehicle; and based on the suggested distance, determining the predefined distance ([0011]-[0023], The remote vehicle guidance system may include a graphical user interface (GUI) through which an operator may input suggested waypoints and/or orientations, the vehicle may receive the suggested waypoints and/or orientations and verify that navigating along the path defined by the suggested waypoints and/or orientations satisfies a safety protocol of the vehicle; the vehicle computing system may reject the waypoint and send a message to the service computing device indicating that the distance is less than the threshold distance) . 

	Regarding claim 17, please see the rejection above with respect to claim 5, which is commensurate in scope to claim 17, with claim 5 being drawn to a method, claim 17 being drawn to a corresponding system.

	Regarding claim 6, Caldwell teaches 	receiving, at the computing device, a second request for assistance from the vehicle ([0041]-[0045], [0066], [0102]-[0112], the service computing device may receive a second request for remote guidance. the operator may re-connect to the vehicle computing system at operation 502) , wherein the second request includes an indication that the vehicle is stopped at a second location with a second sensor perspective of the environment that is at least partially occluded after gradually moving forward the predefined distance from the location ([0154] transmit the second waypoint to the vehicle computing system; [0112] the service computing device may continue to receive input corresponding to a waypoint, send data associated with the waypoint to the vehicle computing system until the scenario navigation is complete); and
	 responsive to receiving the second request for assistance, displaying a second GUI that represents a new state of the vehicle and includes a second selectable option configured to enable the vehicle to gradually move forward a second predefined distance ([0112] the service computing device may continue to receive input corresponding to a waypoint, send data associated with the waypoint to the vehicle computing system until the scenario navigation is complete; Figs.1 and 2 and corresponding paragraphs, e.g. the vehicle moves a predefined distance 112(1) to 112 (N). ). 

	Regarding claim 7, Caldwell teaches wherein the second predefined distance is less than the predefined distance ([0045], GUI may limit a predefined distance D (e.g., 10 feet, 15 feet, 7 meters, etc.) between waypoints 112 and/or between an initial position 108 and a first waypoint 112(1) ).

	Regarding claim 8, Caldwell teaches wherein displaying the GUI that represents the current state of the vehicle and includes the selectable option comprises: displaying the GUI such that the selectable option is selectable only for a threshold quantity of selections within a predefined duration of time ([0014], responsive to receiving the request for guidance, the service computing device may determine that one or more conditions for providing guidance are met. The condition(s) may include a connection threshold (e.g., threshold latency, threshold bandwidth, etc.). Responsive to a determination that a condition is not met, the service computing device may not connect with the vehicle computing system). 

	Regarding claim 12, Caldwell teaches wherein the computing device is positioned remotely from the vehicle, and wherein the computing device and the vehicle communicate via secure wireless communication ([0013] the vehicle computing system may automatically connect to a service computing device configured with the GUI. [0037]-[0038] the vehicle computing system may automatically connect to the service computing device, such as via the one or more networks;[0144]).

	Regarding claim 13, Caldwell teaches wherein the computing device corresponds to a wearable computing device configured to simulate a point of view of the environment based on the sensor perspective ([0132], [0143], [0150], Fig. 2 and [0063] service computing device 200 with a graphical user interface 202 provides a point of view of the environment based on the sensor perspective; [0149] the vehicle 802 may send sensor data to the service computing device(s) 832 via the network(s) 836. the vehicle 802 may receive sensor data from the service computing device(s) 832 via the network(s) 636. [0128] the vehicle 802 could be any other type of vehicle, or any other system having at least an image capture device (e.g., a camera enabled smartphone (wearable computing device))).

	Claims 9-10 and 18-19 are rejected under 35 U.S.C. 103 as being obvious over by Caldwell (US 20200409352 A1) in view of Perko (US 20190019416 A1) in further view of Lockwood (US 20190196464 A1) and further in view of Bhanushall (US 20200348665 A1).
	
	Regarding claim 9, Caldwell as modified by Perko as modified by Lockwood teaches receiving, from the vehicle, sensor data representing the sensor perspective of the environment (Caldwell, [0048], The designated autonomous vehicle can obtain sensor data corresponding to one or more object(s) in the geographic area that are occluded to the occluded autonomous vehicle by the weather condition, and provide data indicative of the one or more object(s) to the occluded autonomous vehicle);
	 identifying one or more objects causing the sensor perspective of the environment that is at least partially occluded based on the sensor data (Perko, [0037] A computing system can determine that an object occludes a sensor of an autonomous vehicle if the sensor is unable to perceive one or more region(s) in a surrounding environment of the autonomous vehicle because of the object (e.g., occluded region(s); a computing system can determine that a hill, blind-corner, and/or precipitation occludes a sensor of an autonomous vehicle because the hill, blind-corner, and/or precipitation occludes one or more region(s) in the surrounding environment from the sensor of the autonomous vehicle). 
	While Caldwell as modified by Perko  as modified by Lockwood does not explicitly teach but Bhanushall teaches displaying the GUI with the sensor perspective of the environment with boxes outlining the one or more objects ([0032] A region of interest can be a box or other geometric shape approximating the boundaries of some feature in the surrounding environment (e.g., a pedestrian or vehicle); [0035], the image processing logic 122 may define a region of interest as a bounding box or outline around the indicated location; 510 in Fig. 6, [0072] FIG. 6 shows a box 515 drawn around the pedestrian 510). 
	It would have been obvious to one of ordinary skill in the art before the effective date of the present invention to modify receiving sensor data and identifying objects causing the sensor perspective of the environment partially occluded based on the sensor data, as taught by Caldwell as modified by Perko as modified by Lockwood, displaying the GUI with the sensor perspective of the environment with boxes outlining objects, as taught by Bhanushall, as Caldwell, Perko, Lockwood, and Bhanushall are all directed to vehicle control (same field of endeavor), and one of ordinary skill in the art would have recognized the established utility of drawing a box around an object in an image (Bhanushall ) and predictably applied it to draw the attention of the remote operator to improve the safety of driving the vehicle of Caldwell as modified by Perko as modified by Lockwood.

Regarding claim 18, please see the rejection above with respect to claim 9, which is commensurate in scope to claim 18, with claim 9 being drawn to a method, claim 18 being drawn to a corresponding system. 

	Regarding claim 10, Caldwell as modified by Perko as modified by Lockwood teaches displaying the GUI such that the GUI includes a visual indication of the predefined distance positioned virtually relative to the sensor perspective of the environment (Caldwell, Fig. 1 shows that the predefined distance (e.g. waypoints between 112(1)- 112(N) relative to a drive corridor 110; Fig. 2 shows that predefined distance (e.g. waypoint 206(1), 206(2) and different views 216(1)-216(4)); [0067]). 

Regarding claim 19, please see the rejection above with respect to claim 10, which is commensurate in scope to claim 19, with claim 10 being drawn to a method, claim 19 being drawn to a corresponding system.
	
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JINGLI WANG whose telephone number is (571)272-8040. The examiner can normally be reached on Mon-Fri 9 am-5 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Anne Antonucci can be reached on (313) 446-6519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-100.
/J.W./Examiner, Art Unit 3666 	

/ANNE MARIE ANTONUCCI/Supervisory Patent Examiner, Art Unit 3666